Citation Nr: 0836574	
Decision Date: 10/24/08    Archive Date: 10/31/08	

DOCKET NO.  96-38 989	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a fractured right femur.


REPRESENTATION

Appellant represented by:	D. Krasnegor, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1980 to 
December 1982.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In August 1999, the Board denied 
entitlement to service connection for disabilities claimed as 
secondary to the veteran's right femur fracture residuals, 
and remanded the appeal for additional development.  In May 
2001, the Board issued a decision denying an evaluation in 
excess of 20 percent for right femur fracture residuals, and 
the veteran appealed.  In April 2004, the Court vacated the 
Board's earlier decision and remanded the case for remedial 
action.  However, further action on the appeal was stayed 
pending an appeal to the US Court of Appeals for the Federal 
Circuit (Circuit), and that stay was lifted in March 2008.  
To comply with the April 2004 Court order, the case must be 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.   


REMAND

Although the veteran's representative raised numerous issues 
on appeal to the Court, the Court's April 2004 order deferred 
addressing any other issue except for inadequate Veterans 
Claim Assistance Act (VCAA) notice compliance.  Additional 
and very specific VCAA notice must be provided to the 
appellant, and this will be provided in detail below.  

Historically, service connection was granted for right femur 
fracture residuals in January 1983 with a 60 percent 
evaluation assigned under Diagnostic Code (DC) 5255.  The 
veteran's right femur had been fractured in a motor vehicle 
accident during service and this was followed by an open 
reduction and internal fixation which included, among others, 
a residual of a 2-inch shortening of the right femur.  
Following postoperative recovery, this evaluation was reduced 
to 10 percent under DC 5275, effective from July 1987.  In 
September 1988, the evaluation was increased to 20 percent 
under DC 5275, retroactive to July 1987, based upon right leg 
length shortening.  

The veteran was examined by VA in June 1995, October 1996 and 
most recently in November 1999.  With no more recent 
examination on file than this, the veteran and representative 
have requested a more current VA examination, and the Board 
concurs.  The Board will order both VA orthopedic and 
neurological examinations, the latter in conjunction with 
complaints of right leg muscle wasting and/or atrophy 
associated with the service-connected disability.

For these reasons, the case is REMANDED for the following 
development:

1.  Initially, the RO must prepare and 
provide the veteran with satisfactory 
VCAA notice.  In this regard, the Board 
would point out that not only must the 
language of the Court's order be 
satisfied, but VCAA notice must also now 
satisfy the specificity requirements of 
her claim for an increased evaluation 
announced subsequently to the Court's 
order in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In addition to formal 
written VCAA notice, the RO must provide 
the appellant with copies of the 
Schedular criteria for each of the 
following Diagnostic Codes:  5255, 5256 
through 5263, 5275, and 7801 through 
7805.

The formal VCAA notice must clearly 
inform the veteran of the evidence 
necessary to substantiate her claim, the 
evidence she is responsible to submit, 
the evidence VA will collect on her 
behalf, and advise her to submit any 
relevant evidence in her possession.  She 
must be informed that her current 20 
percent evaluation is based upon 
Diagnostic Code 5275 for right leg length 
shortening from 2 to 2 1/2 inches.  

Under the various possibly applicable 
diagnostic codes, she must also be 
informed that to qualify for the next 
higher Schedular evaluation, competent 
clinical evidence must demonstrate that 
she has right leg length shortening from 
2.5 to 3 inches (DC 5275), or that she 
has impairment of the femur with malunion 
with marked (significant) knee or hip 
disability (DC 5255), or ankylosis 
(meaning complete bony fixation) of the 
right knee in a favorable angle in full 
extension, or in slight flexion between 
0 and 10 degrees (DC 5256), or recurrent 
subluxation or lateral instability of the 
right knee which is severe (DC 5257), 
right knee flexion limited to 15 degrees 
(DC 5260), or limitation of right knee 
motion to 20 or more degrees (DC 5261), 
or impairment of the tibia and fibula 
with malunion with marked (significant) 
knee or ankle disability (DC 5262).

She must also be informed that she may be 
considered for an increased evaluation 
under 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
if the objective medical evidence on file 
reveals that she has episodes of 
functional loss due to pain and weakness 
on use, including episodic flare-ups of 
disability in excess of the norm.  

She must also be informed that VA General 
Counsel issued a precedential opinion in 
July 1997 which held that a claimant who 
had both arthritis and clinically 
identifiable instability of the knee 
could receive separate (compensable) 
evaluations for both painful and/or 
limited motion, and actual instability.  
VAOPGCPREC 23-97.  To qualify for a 
separate compensable evaluation for 
instability, the veteran must have 
limitation of motion which at least meets 
the criteria for a 0 percent rating under 
DC 5260 (flexion limited to 60 degrees or 
less) or DC5261 (extension limited to 5 
degrees or more).

She must also be informed that she might 
be entitled to a separate compensable 
evaluation for neurological impairment of 
the right leg which is shown to be 
directly attributable to her service-
connected residuals of a right femur 
fracture, depending upon the nature, 
extent and severity of any neurological 
impairment found to be caused by that 
initial injury, and/or remedial surgery, 
and/or postoperative residuals.

She must also be informed that she may be 
entitled to a separate compensable 
evaluation for postoperative scarring 
that is deep and causes limitation of 
motion if involving an area exceeding 6 
square inches (DC 7801), or which is 
superficial and does not cause limitation 
of motion if it affects an area of 144 
square inches or greater (DC 7802), or 
the scar results in frequent loss of 
covering of the skin over the scar 
(DC 7803), or the scar is painful on 
examination (DC 7804), or the scar 
otherwise limits the function of any 
affected part (DC 7805).

The language herein provided by the Board 
for formal VCAA notice to the veteran is 
in addition to any other standard notice 
that the RO would deem necessary or 
proper in the ordinary course of 
providing such notice.

2.  Although the representative in his 
most recent brief in support of the 
veteran's application for increase has 
written that the only medical records 
that have not provided to VA involve 
ongoing prescriptions for pain relief 
medication, and that no additional 
records addressing her symptoms are 
available, the RO should nonetheless 
insure that all up-to-date VA treatment 
records which are not already on file are 
collected and included in the claims 
folder (but please, no duplication of 
existing records).

3.  After completing the above 
development, the RO should schedule the 
veteran for both VA orthopedic and 
neurological examinations.  The 
orthopedic examination should be 
conducted by an orthopedic surgeon.  The 
claims folder must be made available for 
review by this doctor in conjunction with 
the examination.  The examination should 
be accompanied by X-ray studies, and any 
additional diagnostic studies deemed 
necessary or proper to such examination.  

The purpose of the examination is to 
identify the existence, extent and 
severity of any and all residuals 
directly attributable to the veteran's 
right femur fracture during service, and 
any postoperative residuals.  The right 
leg length shortening must be accurately 
measured.  Any and all symptomotology 
found to be directly associated with the 
service-connected disability must be 
clearly identified including passive and 
active range of motion, any additional 
functional loss due to pain, weakness or 
use on repetition, stability of the knee, 
and muscle atrophy, with comparative 
measurements of the right and left leg 
circumferences.

The veteran should also be referred for a 
neurological examination of the right leg 
to include EMG studies for the purpose of 
discovering whether there is any 
neurological impairment of the leg 
directly attributable to the right femur 
fracture and/or postoperative residuals.  
Postoperative scarring must be examined  
to determine whether it is painful on 
examination, unstable, or otherwise 
affects the function of any affected 
part, and must be measured for length, 
width and coverage.  If muscle atrophy is 
identified, then an opinion is requested 
as to whether or not such atrophy is 
attributable to any neurological 
impairment of the leg, and whether such 
neurological impairment is attributable 
to the femur fracture.  

4.  After completion of the above 
development, the RO should again address 
the issue on appeal.  If the decision is 
not to the veteran and representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case 
which includes a discussion of compliance 
with the Court's order, VCAA compliance, 
and the development requested in this 
remand.  The Board reminds the RO that 
this appeal has a 1996 docket number and 
that this claim has been in appellate 
status for many years and the RO must 
consider staged ratings over the period 
of appeal with appropriate effective 
dates if the clinical evidence warrants 
staged ratings.  The Board also reminds 
the RO of the possibility of separate 
compensable evaluations if warranted in 
accordance with the Schedular criteria 
and in conformance with General Counsel 
opinions and Court decisions.  The 
veteran and representative must be 
offered an opportunity to respond, and 
the case should then be returned to the 
Board after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



